EXAMINER'S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 Response to Amendment
This notice of allowance is responsive to the amendment filed December 01, 2021. As directed by the amendment, claims 21, 23-26 and 38-40 have been amended. Claims 21-40 are presently pending.
The amendments to the claims noted above, coupled with Applicant’s remarks in pages 10-14 of the response filed December 01, 2021 are sufficient to overcome the objection to the specification, objection to the claims, the  35 U.S.C. 112(a) rejections and the prior art rejections of previous Office action. Those objections and rejections are hereby withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on April 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,455,052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer noted above is sufficient to overcome the double patenting rejections from the previous Office action. Accordingly, the double patenting rejections from the previous Office action are hereby withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd A Spears on April 26th, 2022.

The application has been amended as follows: 
In the claims:
Please amend claim 25 as follows:
Replace (iii) with “ the set of sensor data comprises data separately describing the use of each of the detachable transmission assembly and the end effector during the medical procedure, and”
Please amend claim 26 as follows:
Replace (f) with “storing and associating the set of usage characteristics and the set of generator data with the at least one unique identifier; and”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed towards a method or surgical system that comprises inter alia capturing a set of generator data while the set of sensor data is captured, creating a set of usage characteristics based upon the set of sensor data, the at least one unique identifier and the set of generator data and performing analysis using the set of usage data (independent claim 21), similar limitations are recited in independent claims 26 and 38. The closest prior art of record is US 20110125138 A1 to Malinouskas et al. Malinouskas et al., fails to disclose or render obvious the combination of features noted above, the prior art combination used in the previous Office action also fails to render the combination obvious. 
For this reason, claims 21-40 are allowed and have been renumbered to claims 1-20 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793